CUNNINGHAM, J. (Dissenting).
The appellant commenced this action to recover unpaid balances alleged to be due him as a salary as county tax assessor of defendant county for the months of January, February, March and' April, 1915. He alleges that his salary as such county officer is fixed by law at the rate of $200 per month, for the reason that the equalized assessed valuation of property of all kinds within the county subject to taxation for the year 1914 was in excess of $6,000,000; consequently the salary of the county tax assessor of Mohave county is fixed by law at $2,400 per year. He alleges that he made demand for payment of each half month’s salary for each of said four months; that each demand was allowed in the sum of $75, and rejected in the sum of $25; that by reason of such rejection and disallowance of such sums “there is a balance due and unpaid to plaintiff from defendant, on account of salary for said months, the sum of $200, claims for which said $200, verified as required by law, were duly presented to said board of *489supervisors, and by said board disallowed, prior to the filing of this action.”
Plaintiff prays judgment against said defendant “in the sum of $200, and for costs.” The defendant interposed a demurrer to the complaint upon the grounds that the facts stated are insufficient to constitute a cause of action. The court sustained this demurrer, rendered judgment for the defendant, and the plaintiff has in form perfected an appeal.
The appellate jurisdiction of this court is limited by section 4, article 6, of the state Constitution, as follows:
“It shall have appellate jurisdiction in all actions and proceedings, but its appellate jurisdiction shall not extend to civil actions at law for the recovery of money or personal property where the original amount in controversy . . . does not exceed the sum of two hundred dollars, unless the action involves the validity of a tax, impost, assessment, toll, municipal fine, or statute.”
Clearly this is an action for the recovery of money in which the original amount in controversy does not exceed $200.
The appellant argues that he is entitled in law to interest on the unpaid amounts of his salary, but alleges that his claim for salary was disallowed, “prior to the filing of this action.” The action was commenced by filing the complaint on May 5, 1915. Must we presume that the claim was disallowed at a date prior to the date of filing the complaint? Can the claimant, suing the county to recover portions of amounts rejected, recover interest with his judgment? Paragraph 2439, Civil Code of 1913, gives him the right to sue, and in case he recovers judgment for an amount exceeding the amount allowed, and on presentation of the judgment the board must allow and pay the same, together with the costs adjudged. The board is not authorized to pay any amount in excess of the judgment and costs, and the claimant is permitted to sue for the balance of his claim disallowed. No provision of law exists by which he may recover interest upon the said balance disallowed.
The original amount in controversy is the sum of $200, and that amount is insufficient to confer appellate jurisdiction, on this court to review the judgment of the superior court.
The appellant contends that this cause falls within the exception noted, that is, that the action involves the validity *490of a statute, aud hence this court has appellate jurisdiction. In this respect the appellant says:
“It appears of record that the validity of chapter 93, Session Laws of 1912, is directly involved.”
A reference to the complaint discloses that the claim is necessarily based upon section 2, chapter 73, of the Session Laws of 1907, as fixing the amount of the salary of assessors in counties having an equalized assessed valuation of $6,000,-000 or over, at $2,400 per annum. Appellant says that he relies upon paragraph 2618, Revised Statutes of Arizona of 1901, for recovery, evidently intending to refer to paragraph 2618 as amended by section 2 of chapter 73, Session Laws of 1907. This is an assertion to the effect that such statute is in force and effective for the purpose of fixing the assessor’s salary. Consequently the legal proposition involved in this assertion is to the effect that section 26, chapter 93, Laws of the First Regular -Session of 1912, repealing all acts and parts of acts in conflict with said chapter 93, and paragraph 5553, Civil Code of 1913, is invalid. Appellant admits that the provisions of chapter 2, title 15, classifying the counties and fixing the salaries of the county officers, conflicts with the said statute relied upon. Paragraph 5553, supra, is as follows:
“When a statute has been enacted by the legislative power of the state, and has become a law, no other statute, law or rule, is continued in force because it is consistent with the provisions of such statute, passed subsequently thereto, but in all cases provided for by subsequent statute, all statutes, laws and rules, theretofore in force in this state, whether consistent or not with the provisions of such subsequent statutes, unless expressly continued in force by it, shall be repealed and abrogated.”
If these provisions are valid enactments, and they are, the statute relied upon by the appellant as fixing his salary is wholly abrogated. No such law as relied upon exists in Arizona. The question raised by the demurrer was, not the validity of a statute, but the actual existence of a law fixing his salary as claimed in the complaint. The trial court in finding that the statute of 1907 did not serve to fix appellant’s salary, in effect decided that such alleged statute does not exist. Whether the act of 1912 as it appears as chapter *4912, title 15, Civil Code of 1913, is valid, appellant cannot be beard in this case to question for tbe reason be bases no right tbereon; be expressly repudiates that law as conferring any right whatever, admitting that be has been paid bis salary as measured by that statute.
Tbe validity of a statute is not involved in this appeal; consequently tbe court has no jurisdiction to review tbe final judgment in question.
Tbe appeal must be dismissed.